[J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020]
               IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT

 SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


IN THE INTEREST OF: D.R., A MINOR       :   No. 45 WAP 2019
                                        :
                                        :   Appeal from the Order of the
APPEAL OF: FAYETTE COUNTY               :   Superior Court entered July 26,
CHILDREN AND YOUTH SERVICES             :   2019 at No. 311 WDA 2019,
                                        :   vacating the Order of the Court of
                                        :   Common Pleas of Greene County
                                        :   entered February 1, 2019 at No. 6
                                        :   JM 2018.
                                        :
                                        :   ARGUED: March 11, 2020

IN THE INTEREST OF: A.R., A MINOR       :   No. 46 WAP 2019
                                        :
                                        :   Appeal from the Order of the
APPEAL OF: FAYETTE COUNTY               :   Superior Court entered July 26,
CHILDREN AND YOUTH SERVICES             :   2019 at No. 312 WDA 2019,
                                        :   vacating the Order of the Court of
                                        :   Common Pleas of Greene County
                                        :   entered February 1, 2019 at No. 7
                                        :   JM 2018.
                                        :
                                        :   ARGUED: March 11, 2020

IN THE INTEREST OF: G.R., A MINOR       :   No. 47 WAP 2019
                                        :
                                        :   Appeal from the Order of the
APPEAL OF: FAYETTE COUNTY               :   Superior Court entered July 26,
CHILDREN AND YOUTH SERVICES             :   2019 at No. 313 WDA 2019,
                                        :   vacating the Order of the Court of
                                        :   Common Pleas of Greene County
                                        :   entered February 1, 2019 at No. 8
                                        :   JM 2018.
                                        :
                                        :   ARGUED: March 11, 2020

IN THE INTEREST OF: R.R., A MINOR       : No. 48 WAP 2019
                                        :
                                        :
    APPEAL OF: FAYETTE COUNTY                  :   Appeal from the Order of the
    CHILDREN AND YOUTH SERVICES                :   Superior Court entered July 26,
                                               :   2019 at No. 314 WDA 2019,
                                               :   vacating the Order of the Court of
                                               :   Common Pleas of Greene County
                                               :   entered February 1, 2019 at No. 9
                                               :   JM 2018.
                                               :
                                               :   ARGUED: March 11, 2020

    IN THE INTEREST OF: C.R., A MINOR          :   No. 49 WAP 2019
                                               :
                                               :   Appeal from the Order of the
    APPEAL OF: FAYETTE COUNTY                  :   Superior Court entered July 26,
    CHILDREN AND YOUTH SERVICES                :   2019 at No. 315 WDA 2019,
                                               :   vacating the Order of the Court of
                                               :   Common Pleas of Greene County
                                               :   entered February 1, 2019 at No. 10
                                               :   JM 2018.
                                               :
                                               :   ARGUED: March 11, 2020


                                       OPINION


JUSTICE MUNDY                                  DECIDED: JUNE 16, 2020
        The Child Protective Services Law (CPSL)1 tasks county Children and Youth

Agencies with investigating reports of suspected child abuse or neglect. The CPSL

defines “child abuse” for reporting purposes and outlines specific considerations an

agency must assess and tasks it must perform to complete its investigation. Further

actions are authorized dependent on the conclusions reached.         In this appeal, we

consider what authority, if any, the CPSL affords an agency, during its investigation, to

compel an observed urine sample for analysis from a subject of a report of suspected

child abuse.

                               Factual and Procedural History


1   23 Pa.C.S. §§ 6301-6386.

          [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 2
       The factual and procedural history of this case unfolded as follows. D.R. (Father)

and J.R. (Mother) (collectively, Parents) reside in Greene County with their five children,

ranging in age from six to sixteen years old. Father is an attorney who, as part of his

private practice, has represented parents under investigation by Greene County Children

and Youth Services (CYS).

       On October 29, 2018, Greene County CYS received a report that on October 12,

2018, Father was observed to be impaired or under the influence while in the presence

of one of his children (not otherwise identified) at the Fort Jackson Building.2 Because

Father is a practicing attorney in Greene County, and to avoid a conflict of interest, the

matter was referred to Fayette County CYS (the Agency). On November 5, 2018, the

Agency received an e-mail stating that Father was seen in a store in Washington County

and appeared “completely out of it.” N.T., 1/28/19, at 20. On November 14, 2018, the

Agency received an additional report by telephone, stating that Father “had an injury and

[there was] suspicion that he may be taking something he shouldn’t.” Id. at 43. This third

report also included an allegation that Father abused Mother, but that criminal charges

were dismissed because she refused to testify.

       On December 14, 2018, the Agency filed a Motion to Compel [Parents’]

Cooperation with [General Protective Services] Assessment (Motion to Compel). The

Motion to Compel set forth the reports outlined above as its basis for initiating an

investigation to assess the need for any services.        The Motion to Compel included

representations that, as part of its investigation, a caseworker met with one of the children,

R.R., at the child’s school on November 3, 2018, and with three of the other children at

their school on November 7, 2018. It further outlined the Agency’s attempts to contact

2Greene County CYS has its offices in the Fort Jackson Building, which “is a Court and
County related office building adjacent to the Courthouse.” Trial Court Op., 3/5/19, at 2-
3.



        [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 3
Father, only one of which was successful. The Motion to Compel was not served on

Parents until January 15, 2019. A hearing was held on January 18, 2019, before Senior

Judge Gerald R. Solomon, who was appointed due to the sua sponte recusal of the two

judges who serve on the Greene County Court of Common Pleas. At the hearing, Judge

Solomon denied Parents’ motion for recusal but granted their request for a continuance.

       Judge Solomon held a hearing on January 28, 2019, at which the Agency offered

the testimony of Rebecca Pegg, supervisor of the intake department for the Agency. She

testified about the contents of three reports received by the Agency from one or more

anonymous reporters, which formed the basis for initiating the instant investigation. 3 She

related the full substance of the first report received from a phone call to Childline in

Greene County, as referred to Fayette County on October 29, 2018, about an incident

alleged to have occurred on October 12, 2018, as follows: “[Father] was observed in the

Fort Jackson Building with his child, appeared to be impaired or under the influence[/]of

an unknown substance. . . . Reporting source was concerned because of Father’s

observable behaviors.” N.T., 1/28/19, at 38. No additional information was provided from

the report or any follow-up with the reporter. Supervisor Pegg testified that the Agency

directly received a second report by e-mail on November 5, 2018. She testified that the

report expressed “concerns that Father was seen in a store in Washington County

‘completely out of it.’” Id. at 20. The third report testified to by Supervisor Pegg stemmed

from a phone call received by the Agency on November 14, 2018. “It is alleged that

Father had an assault charge [in Washington County] for allegedly beating up Mom.




3 In the testimony and throughout this case, the parties and lower courts refer to
“anonymous” reporters. What is meant, however, is that the identity of the reporter is
confidential to protect his, her, or their anonymity.




        [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 4
However [the] charges [were] dropped, after refusal of testimony.[4] . . . Concerns for

Father having a very serious problem. Many have shared concerns. Often seen with a

child. Concerns for the children . . . . Concerns that [Father] may be taking something

he shouldn’t.”5 Id. at 22.

       Following the hearing, Judge Solomon issued orders directing Parents to permit

the Agency into their home to assess the living conditions of the children, and directing

Parents to cooperate with the Agency. The court also ordered Father to submit observed

urine samples for purposes of drug and alcohol assessments. The orders further noted

that Parents’ failure to comply would subject them to sanctions.

       Parents appealed. In a published opinion, a panel of the Superior Court reversed.6

With respect to the substance of the appeal, the panel noted that in In re Petition to

4 Supervisor Pegg testified that in the course of the subsequent investigation, the Agency
reviewed the records in Washington County under Parents’ names and found no such
charge.
5Regarding the concern Father “may be taking something he shouldn’t,” the Agency’s
Motion to Compel specifically averred the report alleged “that Father was recently injured
and may be taking medication he shouldn’t be taking.” Motion to Compel Cooperation
with GPS Assessment, 12/14/18, ¶ 6.
6 Judge Kunselman authored the opinion joined by Judge Musmanno. Judge Ott
concurred in the result. See In the Interest of D.R. [et al.]; Appeal of D.R. and J.R., 216
A.3d 286 (Pa. Super. 2019). On initial procedural matters, the panel rejected Parents’
claim that Judge Solomon should have recused himself from the proceedings. It also
noted its agreement with Parents that the Agency erred by filing an unverified motion
instead of a petition as required by the Administrative Code, which provides, in relevant
part:

              The county agency shall petition the court if one of the
              following applies:
                                              ...
              (2) A subject of the report of suspected child abuse refuses to
              cooperate with the county agency in an investigation, and the
              county agency is unable to determine whether the child is at
              risk.




        [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 5
Compel Cooperation with Child Abuse Investigation, 875 A.2d 365 (Pa. Super. 2005), the

court held that a CYS inspection of a home is subject to the limitations of state and federal

search and seizure jurisprudence. In that case, the agency received a referral of possible

abuse and medical neglect. After contacting the parents and medical providers, the

agency sought a home inspection, which the parents refused. The agency obtained an

ex parte order compelling the inspection. However, the Superior Court reversed, noting:

              Instantly, the only relevant facts alleged were that [CYS] had
              received a ChildLine referral for possible medical neglect.
              Clearly, this was insufficient to support the court’s order
              compelling appellants to submit to a search of their home. Nor
              did [CYS] allege exigent circumstances; the court’s order
              giving appellants ten days to comply indicates that this was
              not an emergency situation where the child’s life was in
              imminent danger.
Id. at 378. The court further noted there was no link between the alleged abuse and the

conditions in the home. Id.

       Turning to the instant matter, the panel noted that while there were three separate

reports of Father’s intoxication, there was no specificity as to the type of impairment or if

such impairment caused the children to be abused or neglected. Appeal of D.R. and J.R.,
216 A.3d at 295.      Additionally, the panel observed that nothing in the Agency’s

investigation prior to its filing of the Motion to Compel, including its interviews with the

children, led to further suspicion of abuse or neglect. The Agency did not allege a link

between any alleged abuse/neglect and the condition or circumstances in Parents’ home.

Furthermore, the Agency did not allege exigent circumstances. Id. Because the record

did not provide a sufficient foundation for a finding of child abuse or neglect under the

55 Pa. Code § 3490.73(2). However, the Superior Court found that the trial court did not
abuse “its discretion by entertaining the unverified motion, because the court took sworn
testimony prior to granting the request of [the Agency].” Appeal of D.R. and J.R., 216
A.3d at 293.




        [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 6
CPSL, the Superior Court concluded the trial court erred by ordering Parents to submit to

a home inspection.

       The panel next considered the challenge to the order directing Father to submit a

urine sample, which counsel for the Agency stated would be an “observable urine

sample.” N.T., 1/28/19, at 48. This procedure “necessitates that the administrator of the

drug test watch the urine exit the penis to ensure the integrity of the sample.” Appeal of

D.R. and J.R., 216 A.3d at 289 n.3. In support of its position, the Agency had relied on

Pa.R.C.P. 1915.8 (“Physical and Mental Examination of Persons”), as authority for

ordering drug testing of a parent. It noted Rule 1915.8(a) provides that in a custody matter

a court may order any party to participate in an evaluation by an expert, and that the 2007

Comment to the rule states that it applies to drug and alcohol evaluations. The Agency

cited Luminella v. Marcocci, 814 A.2d 711 (Pa. Super. 2002), where the Superior Court

held that court-ordered drug testing in the context of a custody matter was permissible so

long as the search survived constitutional scrutiny.

       The panel concluded, “there is no statutory authority for a CYS agency to petition

for a drug test prior to a dependency adjudication. Unlike a home inspection, a drug

screen is not mentioned, much less mandated, anywhere in either the CPSL or [the

regulations implementing the CPSL].”         Appeal of D.R. and J.R., 216 A.3d at 295.

Additionally, the panel rejected reliance on Luminella because in the instant matter “there

is no legislative underpinning that authorizes the court to order the drug testing of a

parent” in the context of a CYS investigation conducted prior to a dependency

adjudication. Id. at 296. In light of the lack of statutory authorization, the panel “declin[ed]

to derive from another area of the law the government’s authority to drug test parents,

prior to a dependency adjudication.” Id. While expressing respect for the Agency’s




        [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 7
mission, the Superior Court noted that the trial court should have denied the request to

compel further cooperation from Parents.

       The Parties filed cross petitions to this Court for allowance of appeal. We granted

the Agency’s petition to review limited to the following question.

              Whether the Superior Court erred on an issue of first
              impression and substantial public importance by vacating and
              remanding the trial court’s order requiring parents to provide
              a urine sample for drug testing in an investigation relating to
              allegations of drug usage by one of the parents.
In the Interest of D.R. [et al.], Petition of: D.R. and J.R., 218 A.3d 854 (Pa. 2019) (per

curiam).7

                                        Arguments

       The Agency argues the Superior Court erred in holding that it was without

authorization to require urine samples as part of its duty to investigate reports of

suspected child abuse. The Agency argues such authority is derived from 55 Pa. Code

§ 3490.232, which requires an Agency to, inter alia, perform at least one home visit, and

to interview the subject child. If parents or custodians of the child are uncooperative,

Section 3490.73 of the Code authorizes the agency to petition the court to order

compliance, as to enable the Agency to timely complete its mandatory investigation. The

Agency responds to the Superior Court’s holding that this authority does not encompass

obtaining observed urine samples for analysis by referring to that court’s decision in



7 The Agency does not appeal, and our grant of allocatur does not implicate, the Superior
Court’s reversal of the trial court’s order compelling Parents to cooperate with a home
visit by the Agency. Additionally, we denied Parents’ petition for allowance of appeal on
issues involving alleged procedural irregularity of the Agency’s Motion to Compel,
including the adequacy of the reports to justify the initiation of the Agency’s investigation,
and the constitutionality of ordering an observable urine test. See Parents’ Petition for
Allowance of Appeal, 315-319 WAL 2019; Petition of: D.R. and J.R., 218 A.3d at 854.




        [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 8
Luminella. In Luminella, the court determined that Pa.R.C.P. 19158 provided a custody

court authority to order a party to submit to drug testing. The court evaluated the Fourth

Amendment implications of such a requirement. The court found that the United States

Supreme Court in Vernonia School District 47J v. Acton, 515 U.S. 646 (1995), recognized

a balancing test between an individual’s expectation of privacy and the governmental

purpose behind the testing. That test provided for consideration of 1) the privacy interest

at stake; 2) the nature of the complained of intrusion; and 3) the nature of the

governmental interest and the efficacy of the intrusion in achieving those interests. The

8   The rule provides in pertinent part as follows.

                Rule 1915.8. Physical and Mental Examination of Persons

                        (a) The court may order the child(ren) and/or any party
                to submit to and fully participate in an evaluation by an
                appropriate expert or experts. The order, which shall be
                substantially in the form set forth in Rule 1915.18, may be
                made upon the court's own motion, upon the motion of a party
                with reasonable notice to the person to be examined, or by
                agreement of the parties. The order shall specify the place,
                manner, conditions and scope of the examination and the
                person or persons by whom it shall be made and to whom
                distributed . . . .

                       (c) If a party refuses to obey an order of court made
                under subdivision (a) of this rule, the court may make an order
                refusing to allow the disobedient party to support or oppose
                designated claims or defenses, prohibiting the party from
                introducing in evidence designated documents, things or
                testimony, prohibiting the party from introducing evidence of
                physical or mental condition, or making such other order as is
                just. The willful failure or refusal of a party to comply with an
                order entered pursuant to this rule may also give rise to a
                finding of contempt and the imposition of such sanctions as
                may be deemed appropriate by the court, including, but not
                limited to, an adverse inference against the non-complying
                party.

Pa.R.C.P 1915.8.



          [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 9
Luminella Court found that a parent did not have a high expectation of privacy in disputes

over a child’s welfare, that drug testing amounted to a negligible imposition on that

expectation, and that the welfare of children was a compelling state interest. Luminella,
814 A.2d at 724.

       The Agency argues the same analysis justifies compelling Father to submit to an

observed urine sample in this case. The CPSL’s stated purpose is to facilitate reporting,

investigation, and mitigation of child abuse and neglect. The Agency notes that Luminella

involved an ex parte order from the custody court, whereas in this case, the order followed

an evidentiary hearing at which the Parents had an opportunity to be heard.

       The Agency also addresses the Superior Court’s finding that the Agency did not

establish probable cause that any abuse had occurred with respect to any of the children.9

The Agency argues that it deemed the reports received to be credible, and that the trial

court accepted this finding. Because a parent being repeatedly under the influence of

drugs or alcohol implicates issues of proper supervision of the children, it was the duty of

the Agency to fully investigate so as to assess whether there is a need for services to

assure the safety of the children.

       Parents argue that the Superior Court correctly determined that the Agency lacked

statutory authorization to compel Father to provide an observed urine sample.

Preliminarily, Parents note that the Agency’s duty to investigate is triggered when it

receives a report of suspected child abuse. Parents maintain that even assuming the

factual assertions in the three reports received by the Agency are true, nothing therein




9 This finding was the basis for the panel’s rejection of the trial court’s order compelling
Parents to cooperate with a home visit. As noted, the issue of Father submitting to a urine
sample was decided on lack of statutory authorization. However, in the event such
authorization exists as argued by the Agency, the issue would present another hurdle for
the Agency to prevail.

       [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 10
constitutes abuse as defined by the CPSL. Accordingly, the authority to investigate was

never triggered.

         Further, Parents argue that the Agency’s power of investigation as described by

the CPSL and attendant regulations contain no authority to require subjects to submit to

drug testing. Parents maintain that recognizing such authority in the absence of statutory

language is contrary to the Statutory Construction Act. Parents note that the Agency

improperly relies on the Rules of Civil Procedure for custody and visitation cases, as those

rules are inapplicable to CPSL investigations or juvenile court proceedings. Rather,

CPSL investigations and juvenile court proceedings are subject to separate Rules.10

Parents argue the Agency’s reliance on Luminella is similarly inapposite.

         Parents next present the argument that the order compelling Father to provide an

observed urine sample implicates his rights against unreasonable search and seizure

protected by the United States and Pennsylvania Constitutions.11 The Courts have been


10   Compare Pa.R.C.P. 1915.1-1915.25 with Pa.R.J.C.P. 1100-1800.
11   The Fourth Amendment to the United States Constitution provides:

               The right of the People to be secure in their persons, houses,
               papers, and effects, against unreasonable searches and
               seizures, shall not be violated, and no Warrants shall issue,
               but upon probable cause, supported by Oath or affirmation,
               and particularly describing the place to be searched, and the
               persons or things to be seized.

U.S. Const. amend. IV. The Pennsylvania Constitution provides:

               The people shall be secure in their persons, houses, papers
               and possessions from unreasonable searches and seizures,
               and no warrant to search any place or to seize any person or
               things shall issue without describing them as nearly as may
               be, nor without probable cause, supported by oath or
               affirmation subscribed to by the affiant.

Article I, Section 8 of the Pennsylvania Constitution

         [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 11
clear that the taking of bodily fluids is a search. Thus, even if authorized, any search

must be predicated by a showing of probable cause. At the hearing in this matter, the

Agency presented testimony from Agency Supervisor Becca Pegg, who had not spoken

to the reporting sources or personally engaged in the investigation to that point, including

speaking to the children. Rather, Supervisor Pegg testified about the reports from the

confidential sources and the findings of the investigating caseworkers. Through this

double hearsay, Parents argue the trial court had no basis to assess the credibility of the

reports.

       Parents also dispute the Agency’s argument, in applying the balancing analysis,

that the privacy interests at stake (observable urine sample) are minimal.

              There are few activities in our society more personal or private
              than the passing of urine. Most people describe it by
              euphemisms, if they talk about it at all. It is a function
              traditionally performed without public observation; indeed, its
              performance in public is generally prohibited by law, as well
              as social custom.
Parents’ Brief at 18 (quoting Skinner v. Ry. Labor Execs. Ass’n, 489 U.S. 602, 617

(1989)). Parents also argue the ordered testing in this case would not meet the efficacy

aspect of the balancing test the Agency purports to champion. Parents reiterate that the

reports contain no allegations of child abuse, let alone any linkage of potential child abuse

or neglect to the alleged odd behavior potentially related to Father being under the

influence of an unknown substance. Furthermore, the testing would be far removed from

the time of the “incidents” so as to provide no probative value. “Essentially, if no abuse

or neglect has been alleged, as admitted by [the Agency], the presence of a drug in

someone’s system evidences only that there was ‘potentially’ a drug used by the

investigated, at some point in time in the past, assuming the drug test is accurate.” Id. at

21-22. Lastly, Parents argue that affording the Agency the ability to seek sanctions for

refusal to submit to unwarranted taking of an observable urine sample (which the Agency


       [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 12
indicated was routine practice in its investigations), absent any finding of abuse or

neglect, introduces possible punitive consequences of civil contempt.12

                                          Discussion

                                               A

         The question we review requires statutory interpretation of the CPSL, for which our

standard of review is de novo. In the Interest of L.J.B., 199 A.3d 868, 873 (Pa. 2018).

                A court’s role when interpreting a statute is to determine the
                intent of the General Assembly so as to give it its intended
                effect. 1 Pa.C.S. § 1921(a). “In discerning that intent, the
                court first resorts to the language of the statute itself. If the
                language of the statute clearly and unambiguously sets forth
                the legislative intent, it is the duty of the court to apply that

12
     Two Sets of AMICI filed briefs in support of Parents.

        The National Advocates for Pregnant Women, and the Community Legal Services
of Philadelphia, concerned with “the civil and human rights of parents and families,” echo
the arguments made in Parents’ brief. Amici Brief (N.A.P.W. & C.L.S.P.) at 5. As do
Parents, Amici argue that neither the CPSL nor the Code contain any authorization for
compelled submission of urine samples as part of a pre-adjudication investigation. Amici
note that the CPSL has been expanded in the wake of recent scandals, but the legislature
did not expand the Agency’s investigative authority to such an extent. Amici review the
constitutional implications if such authority were deemed to exist, noting there is scant
linkage between use of controlled substances and likelihood of committing harm to a
child. Amici also cite studies questioning the reliability of clinical drug testing. Amici
review the limitations the Fourth Amendment to the United States Constitution and Article
I, Section 8 of the Pennsylvania Constitution would place on such authorization, if it
existed. Amici argue that there are no special needs that permit such an intrusion into
the privacy rights of parents absent probable cause. Amici submit that the Agency
presented no probable cause in this case. The Agency’s insistence that the courts defer
to its subjective assessment of the “credibility” of the reporting sources divorces such
finding from the role of the trial court as an objective finder of fact. Amici note further that
the reports allege no basis for suspecting child abuse, even if deemed credible. Finally,
Amici contend the expansion of investigative authority by the Agency would disparately
impact the poor and people of color.

       The American Civil Liberties Union of Pennsylvania, and the Home School Legal
Defense Association develop similar arguments that, even if the Agency had statutory
Authority to compel a subject of an investigation to submit bodily fluids for analysis,
constitutional limitations preclude such in this case. Amici propound on the strong privacy
interests at stake and the dearth of probable cause supporting a suspicion of child abuse.

          [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 13
              intent to the case at hand and not look beyond the statutory
              language to ascertain its meaning.” In re L.B.M., 639 Pa. 428,
              161 A.3d 172, 179 (2017); see also 1 Pa.C.S. § 1921(b)
              (“When the words of a statute are clear and free from all
              ambiguity, the letter of it is not to be disregarded under the
              pretext of pursuing its spirit.”).
Id.

       To provide context for our discussion, we set forth the statutory provisions at issue

in this case. The Legislature in enacting the CPSL declared its purpose is to:

              encourage more complete reporting of suspected child abuse;
              to the extent permitted by this chapter, to involve law
              enforcement agencies in responding to child abuse; and to
              establish in each county protective services for the purpose of
              investigating the reports swiftly and competently, . . . [and] to
              . . . establish a program of protective services with procedures
              to assess risk of harm to a child and with the capabilities to
              respond adequately to meet the needs of the family and child
              who may be at risk and to prioritize the response and services
              to children most at risk.
23 Pa.C.S. § 6302. Additionally, the CPSL directs that the Department of Public Welfare

(Department) “shall adopt regulations necessary to implement this chapter.” Id. § 6348.

The CPSL provides that each county agency shall at all times be available to receive oral

or written “reports of suspected child abuse.” Id. § 6366. The CPSL also provides an

extensive and detailed definition of “child abuse,” which is:

              (b.1) Child abuse.--The term “child abuse” shall mean
              intentionally, knowingly or recklessly doing any of the
              following:

                     (1) Causing bodily injury to a child through any recent
                     act or failure to act.

                     (2) Fabricating, feigning or intentionally exaggerating
                     or inducing a medical symptom or disease which
                     results in a potentially harmful medical evaluation or
                     treatment to the child through any recent act.




       [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 14
           (3) Causing or substantially contributing to serious
           mental injury to a child through any act or failure to act
           or a series of such acts or failures to act.

           (4) Causing sexual abuse or exploitation of a child
           through any act or failure to act.

           (5) Creating a reasonable likelihood of bodily injury to
           a child through any recent act or failure to act.

           (6) Creating a likelihood of sexual abuse or exploitation
           of a child through any recent act or failure to act.

           (7) Causing serious physical neglect of a child.

           (8) Engaging in any of the following recent acts:

                  (i) Kicking, biting, throwing, burning, stabbing or
                  cutting a child in a manner that endangers the
                  child.

                  (ii) Unreasonably restraining or confining a child,
                  based on consideration of the method, location
                  or the duration of the restraint or confinement.

                  (iii) Forcefully shaking a child under one year of
                  age.

                  (iv) Forcefully slapping or otherwise striking a
                  child under one year of age.

                  (v) Interfering with the breathing of a child.

                  (vi) Causing a child to be present at a location
                  while a violation of 18 Pa.C.S. § 7508.2 (relating
                  to operation of methamphetamine laboratory) is
                  occurring, provided that the violation is being
                  investigated by law enforcement.

                  (vii) Leaving a child unsupervised with an
                  individual, other than the child’s parent, who the
                  actor knows or reasonably should have known:

                         (A) Is required to register as a Tier II or
                         Tier III sexual offender under 42 Pa.C.S.
                         Ch. 97 Subch. H (relating to registration



[J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 15
                                    of sexual offenders), where the victim of
                                    the sexual offense was under 18 years of
                                    age when the crime was committed.

                                    (B) Has been determined to be a sexually
                                    violent predator under 42 Pa.C.S. §
                                    9799.24 (relating to assessments) or any
                                    of its predecessors.

                                    (C) Has been determined to be a sexually
                                    violent delinquent child as defined in 42
                                    Pa.C.S. § 9799.12 (relating to
                                    definitions).

                                    (D) Has been determined to be a sexually
                                    violent predator under 42 Pa.C.S. §
                                    9799.58 (relating to assessments) or has
                                    to register for life under 42 Pa.C.S. §
                                    9799.55(b) (relating to registration).

                     (9) Causing the death of the child through any act or
                     failure to act.

                     (10) Engaging a child in a severe form of trafficking in
                     persons or sex trafficking, as those terms are defined
                     under section 103 of the Trafficking Victims Protection
                     Act of 2000 (114 Stat. 1466, 22 U.S.C. § 7102).
23 Pa.C.S. § 6303(b.1).        The Department’s implementing regulations provide the

following definition of “child abuse”:

              4) Child abuse--

                     (i) The term child abuse means any of the following:

                             (A) Any recent act or failure to act by a
                             perpetrator which causes nonaccidental serious
                             physical injury to a child.

                             (B) An act or failure to act by a perpetrator which
                             causes nonaccidental serious mental injury to or
                             sexual abuse or exploitation of a child.

                             (C) A recent act, failure to act or series of the
                             acts or failures to act by a perpetrator which
                             creates an imminent risk of serious physical


        [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 16
                           injury to or sexual abuse or exploitation of a
                           child.

                           (D) Serious physical neglect by a perpetrator
                           constituting prolonged or repeated lack of
                           supervision or the failure to provide the
                           essentials of life, including adequate medical
                           care, which endangers a child’s life or
                           development or impairs the child’s functioning.

                                               ...
55 Pa. Code § 3490.4.

      Upon receipt of a report, a county agency is required to immediately initiate an

investigation. 23 Pa.C.S. § 6368. The parameters of the investigation are set forth by

the CPSL, as follows:

             (c) Investigation.--An investigation under this section shall
             include the following:

                    (1) A determination of the safety of or risk of harm to
                    the child or any other child if each child continues to
                    remain in the existing home environment.

                    (2) A determination of the nature, extent and cause of
                    any condition listed in the report.

                    (3) Any action necessary to provide for the safety of the
                    child or any other child in the child’s household.

                    (4) The taking of photographic identification of the child
                    or any other child in the child’s household, which shall
                    be maintained in the case file.

                    (5) Communication with the department’s service
                    under section 6332 (relating to establishment of
                    Statewide toll-free telephone number).

             (d) Investigative actions.--During the investigation, all of the
             following shall apply:

                    (1) The county agency shall provide or arrange for
                    services necessary to protect the child while the
                    agency is making a determination under this section.


       [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 17
                   (2) If the investigation indicates bodily injury, the county
                   agency may require that a medical examination by a
                   certified medical practitioner be performed on the child.

                   (3) Where there is reasonable cause to suspect that
                   there is a history of prior or current abuse, the medical
                   practitioner has the authority to arrange for further
                   medical tests or the county agency has the authority to
                   request further medical tests.

                   (4) The investigation shall include interviews with all
                   subjects of the report, including the alleged perpetrator.
                   If a subject of the report is not able to be interviewed or
                   cannot be located, the county agency shall document
                   its reasonable efforts to interview the subject and the
                   reasons for its inability to interview the subject. . . .
Id. § 6368(c) and (d). In addition, the Department-promulgated regulations provide, as

follows:

             § 3490.232. Receiving reports and assessing the need for
             services.

             (a) The county agency shall be the sole civil agency
             responsible for receiving and assessing all reports alleging a
             need for general protective services. . . .

             (b) The county agency shall provide 24-hours-per-day/7-day-
             per-week telephone access to receive reports alleging a need
             for general protective services.

             (c) The county agency shall see the child immediately if
             emergency protective custody has been taken, is needed, or
             if it cannot be determined from the report whether or not
             emergency protective custody is needed. Otherwise, the
             county agency shall prioritize the response time for an
             assessment to assure that children who are most at risk
             receive an assessment first.

             (d) The county agency shall use a State-approved risk
             assessment process for general protective services as
             required by § 3490.321 (relating to standards for risk
             assessment) to:




       [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 18
                   (1) Aid in its assessment of whether to accept the
                   family for services.

                   (2) Insure that its assessment is comprehensive.

                   (3) Help determine the need for general protective
                   services.

                   (4) Assist in the development of the family service plan.

            (e) The county agency shall complete an assessment within
            60-calendar days to determine whether or not the child and
            family should be accepted for general protective services, be
            referred to another agency for services or close the case.

            (f) The county agency shall see the child and visit the child’s
            home during the assessment period. The home visits shall
            occur as often as necessary to complete the assessment and
            insure the safety of the child. There shall be at least one
            home visit.

            (g) The county agency shall interview the child, if age
            appropriate, and the parents or the primary person who is
            responsible for the care of the child. The county agency shall
            also conduct interviews with those persons who are known to
            have or may reasonably be expected to have information that
            would be helpful to the county agency in determining whether
            or not the child is in need of general protective services.

            (h) The county agency may make unannounced home visits.

            (i) The county agency shall provide or arrange appropriate
            services to assure the safety of the child during the
            assessment period.

            (j) The county agency shall initiate the appropriate court
            proceedings and assist the court during all stages of the court
            proceedings if the county agency determines that general
            protective services are in the best interest of a child and if an
            offer of an assessment, a home visit or services is refused by
            the parent.
55 Pa. Code § 3490.232.

                                           B




      [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 19
       Parents’ challenge to the Agency’s authority questions whether the CPSL or Code

permit compelling a parent to submit to an observed urine sample for analysis as part of

its investigation.13   As noted, the Superior Court concluded no such legislative or

regulatory authority existed, and reversed the trial court’s order compelling Father to

cooperate in providing an observed urine sample on this basis.     The Agency argues that

its authority to compel a parent to provide an observed urine sample for analysis is

subsumed in the legislative authorization to investigate.

       The CPSL outlines the actions the Agency should take to perform any

investigation. See 23 Pa.C.S. § 6368 (c) and (d). Some actions are predicated on an

indication of bodily injury or a history of prior physical abuse, neither of which are

implicated in the instant case. The CPSL directs an Agency to interview all subjects of

the report and to perform a home inspection. In no event does the CPSL expressly or

implicitly authorize collecting samples of bodily fluids, without consent, for testing. We

note that the Code enumerates several risk factors an Agency should assess as part of

its State-approved risk assessment process, including “[t]he characteristics of the parent

. . . including a history of drug and alcohol abuse.” 55 Pa. Code § 3490.321(e)(2)

(emphasis added). This does not translate into an authorization to compel current drug

and alcohol testing during an investigation.

       The Agency argues it is appropriate for the trial court to issue an order to compel

cooperation with providing a urine sample for analysis, and that such judicial authority

was recognized by the Superior Court in Luminella. As explained by the Superior Court,


13 We note that Parents devote a significant portion of their brief contending that the
accounts in three reports received by the agency, accepted as true, failed to meet the
definition of “child abuse” contained in the CPSL and Code. Because this question is
beyond the scope of the issue accepted for review, we do not address it. Accordingly,
this decision should not be construed to endorse any dicta contained in the Superior
Court’s opinion that the allegations in the reports properly triggered the Agency’s statutory
obligation to investigate. Appeal of D.R. and J.R., 216 A.3d at 296.

        [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 20
Luminella concerned the application of Pa.R.C.P. 1915, which applies to child custody

litigation. There is nothing in the language of the Rule that suggests it is applicable to

juvenile court proceedings under the CPSL. The nature of a custody case, where the

parties initiate the action before the domestic relations division of the court to determine

the best interest of the child, differs fundamentally from the instant Motion to Compel

before the juvenile division where an arm of the State seeks to intrude into a family’s

private sphere based on a third party report.        The Agency argues that Luminella’s

application of the tripartite test described in Vernonia School District 47J is relevant here

to show the balance between the State interest and the Parents’ privacy interests justifies

the trial court’s order to compel.        The Agency’s argument, however, is less a

demonstration of legislative authorization than an illumination of the potential

constitutional considerations such an authorization would face had it been granted. The

Superior Court was correct to “decline to derive from another area of law” the authority to

compel drug testing as part of its investigatory function under the CPSL. Appeal of D.R.

and J.R., 216 A.3d at 296.

       That such authority is lacking from the CPSL is apparent.              The Agency’s

implication, that precluding this avenue of investigation handicaps its ability to provide the

mandated assessment, is over-stated. The Agency has not explained how any results

obtained from the proposed testing would further its determination of whether or not child

abuse occurred or to identify a perpetrator.14

                                            Conclusion

       Based on the unambiguous provisions of the CPSL, we conclude that the Agency’s

authority to investigate does not include the authority to obtain an involuntary urine

14 Because of our disposition on statutory grounds, we do not reach the constitutional
implications of the Agency’s position. This “adhere[s] to the sound tenet of jurisprudence
that courts should avoid constitutional issues when the issue at hand may be decided
upon other grounds.” In re Fiori, 673 A.2d 905, 909 (Pa. 1996) (citations omitted).

       [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 21
sample from the subject of the investigation. Accordingly, we affirm the judgment of the

Superior Court.

       Chief Justice Saylor and Justices Baer, Todd, Donohue, Dougherty and Wecht join
the opinion.




       [J-10A-2020, J-10B-2020, J-10C-2020, J-10D-2020 and J-10E-2020] - 22